DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
Applicant is reminded that where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).   Accordingly, the claimed terms are read within the broadest reasonable interpretation thereof.  Note the following examples:
The term "bracket apertures" broadly requires an aperture in a bracket, an aperture capable of receiving a bracket, or an aperture capable of attaching to a bracket (e.g., via presenting an opening for fasteners, etc.)  The examiner notes that nearly any aperture is inherently capable of such broad function.  

Note that applicant's own invention "entire length" of fence stringer has apertures that are separated by non-aperture portions interposed therebetween, therebefore and thereafter, the claims being broadly non-limiting of any size, shape or position of the separations.  Accordingly any fence stringer with an entire length that includes separated apertures therein reads on the claims regardless of the size, shape or position of the separations.

The term "board slots" as used in the disclosure and the claims do not comprise boards but merely require a slot capable of receiving a board therein.  The examiner notes that any slot is inherently capable of receiving a board of same or smaller size therein.  

The term "flush" is taken to mean "closely adjacent, but not necessarily touching” as it was known to be used in the art (for instance see col.5, ll.20-40 of Erwin USPN 6557831 which states “meaning closely adjacent, but not necessarily touching, so that little or no visible gap remains” (emphasis added).  

The term "board fastening apertures" does not positively require a board but rather broadly reads on any aperture that is capable of being used to fasten a board, e.g., by receiving a long fastener therein to fasten to a board.  The examiner notes that any aperture is inherently capable of such broad function.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8, 12 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “two board fastening apertures aligned with each of the plurality of board slots” (claims 1, 8 and 12) is unclear since the figures show that there are no two apertures aligned with each of the board slots (i.e., the claim recites only two apertures which cannot possibly be aligned with each of the plurality of board slots).  Rather each board slot has two apertures aligned therewith (i.e., there are multiple pairs of apertures).  The examiner suggests amending to recite     --each of the plurality of board slots has two board fastening apertures aligned therewith--.
It is unclear if “a planar surface” (claim 17) is to refer to the same element as the previous claim 11 recitation or to an additional element.  See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Erwin US 6601831.

7. The fence stringer of claim 6, wherein the opposed stringer sides include a plurality of board fastening apertures (apertures receiving fasteners 212), and wherein each board fastening aperture is aligned with one of the plurality of board slots.  
9. The fence stringer of claim 6, wherein the plurality of board slots includes a first set of board slots (slots on left side of stringer) and a second set of board slots (slots on right side of stringer), and wherein the first set of board slots are located in offset arrangement to the second set of board slots.  
10. The fence stringer of claim 6, wherein the intermediate adjoining portion includes a plurality of bracket apertures (200a on right side of stringer), wherein the plurality of bracket apertures are positioned about an entire length of the fence stringer (wherein the board slots are 200a on the left side of the stringer).  

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Hawkins US 2563530
Claim 11. A fence stringer comprising: an intermediate adjoining portion, wherein the intermediate adjoining portion (17 and 36) includes a plurality of board slots (slots in 17 receiving 26 therethrough) configured to receive fence boards, wherein the intermediate adjoining portion includes a plurality of bracket apertures (apertures in bracket 36 receiving 26 therethrough), and wherein the bracket apertures are positioned about an entire length (see claim interpretation section regarding “entire length” elsewhere above) of the fence stringer; and two mutually opposed stringer sides (18, 19), wherein each of the opposed stringer sides extends from the intermediate adjoining portion, wherein each of the opposed stringer sides includes a plurality of board fastening apertures (apertures receiving 34 therethrough), and wherein each board fastening aperture of the plurality of board fastening apertures is aligned with one of the plurality of board slots;  wherein an inside surface of each of the board slots in combination with one of the two mutually opposed stringer sides forms a planar surface (planar surface of 18, 19 to abut outside of board 26).  
12. The fence stringer of claim 11, wherein two board fastening apertures are aligned with each of the plurality of board slots.  
13. The fence stringer of claim 11, wherein the plurality of board slots includes a first set of board slots (any two or more adjacent slots) and a second set of board slots (any two or more of the remaining slots), and wherein the first set of board slots are located in offset (in axial direction of stringer) arrangement to the second set of board slots.  
14. The fence stringer of claim 13, wherein ones of the first of board slots and ones of the second set of board slots overlap (in the axial direction of the stringer).  

18.  The fence stringer of claim 11, wherein the plurality of bracket apertures are configured to receive brackets for securing the fence stringer to a fence post (by presenting a space for such as any aperture would inherently be capable of doing).1 
19. The fence stringer of claim 11, wherein the plurality of board slots includes a first set of board slots (upper rail slots) and a second set of board slots (lower rail slots), wherein the plurality of bracket apertures (apertures in bracket 36 receiving 26 therethrough) are located between the first set of board slots and the second set of board slots.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erwin US 6601831.

If applicant intends to amend the claims to recite “two board fastening apertures aligned with each of the plurality of board slots” then note that even though Erwin only shows one fastening aperture per slot, Erwin expressly states that “other structures [plural] known in the art can be suitably provided for securing the pickets in place”.  Further note that the examiner previously took Official Notice (see previous 4/30/2021 Office Action) that it was extremely well known in the fence art to fasten each fence board with two or more fasteners rather than only one.  Applicant’s subsequent 10/29/2021 response argued against the rejection but did not adequately traverse the officially noticed statement by specifically pointed out why the noticed fact was not considered to be common knowledge or well-known in the art.  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP 2144.03C, 37 CFR 1.111(b), Chevenard, 139 F.2d at 713, 60 USPQ at 241 and  In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 429 (CCPA 1970).  Furthermore, one of ordinary skill/knowledge in the fence art would easily recognize that two fasteners provide stronger fastening than only a single fastener.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each fence board 
2. The fence stringer of claim 1, wherein the plurality of board fastening apertures are configured to receive fasteners (212).  
3. The fence stringer of claim 1, wherein an inside surface of each of the board slots in combination with one of the two mutually opposed stringer sides forms a planar surface (planar upper and lower surfaces to abut outside of boards in fig.14a; or planer surface abutting outer surface of board from top to bottom figs.2 and 3).  
4. The fence stringer of claim 1, wherein the intermediate adjoining portion includes a plurality of bracket apertures, wherein the bracket apertures are positioned about an entire length (see claim interpretation section regarding “entire length” elsewhere above) of the fence stringer.
5. The fence stringer of claim 1, wherein the plurality of board slots includes a first set of board slots (slots on left side of rail) and a second set of board slots (slots of right side of rail), and wherein the first set of board slots are located in offset arrangement to the second set of board slots.  
16.  The fence stringer of claim 4, wherein the bracket apertures are configured to receive brackets for securing the fence stringer to a fence post (by presenting a space for such as any aperture would inherently be capable of doing).2 


	
	
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins US 2563530
15. The fence stringer of claim 13, wherein the bracket apertures (receiving middle boards) are located between the first set of board slots (about left end boards) and the second set of board slots (about right end boards).  Although only partial sections are shown in the figures it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend to have six or more boards (26) (two left end, two middle, two right end) for the purpose of adapting to longer stairwells.

Response to Arguments
Applicant’s argument that the amendment overcomes the previous rejections is not persuasive.  The claims remain unclear and suggested by the prior art as is detailed in the reworded rejections above.
Regarding applicant’s argument that modification of Erwin to have two board fastening apertures aligned with each of the plurality of board slots would destroy Erwin is not persuasive.  Firstly, the claims do not clearly recite such a limitation (see 35 USC 112 clarity rejection) and the prior art discloses what is actually recited within the best understanding of the phraseology (see prior art rejections elsewhere above).  Secondly, Erwin expressly states that “other structures [plural] known in the art can be suitably provided for securing the pickets in place” without any indication that modification would destroy Erwin.  More specifically, applicant’s assertion that the sloped terrain in fig.8 would prohibit multiple fasteners per board is without evidence and clearly one could easily insert the additional fasteners AFTER the slope of the fence is set and temporarily remove such additional fasteners if the fence need be removed/disassembled and/or moved to a different location/terrain/slope.
Conclusion
In the interest of compact prosecution the examiner suggests that any amendment to overcome the grounds of rejection above also be carefully drafted to avoid subsequent rejection on grounds set forth previously in parent applications:
See the parent application 13/243579, Office action mailed 3/21/2016, regarding the 35 USC 102(b) anticipation by Case USPN 3136530.  

See the parent application 13/243579, Office actions mailed 9/28/2016 and 2/27/2017, regarding the 35 USC 102(b) anticipation by Johnson USPN 888905 and/or 103(a) obviousness over Erwing USPN 6557831 in view of Johnson 888905.  

See the parent application 15/688428, Office action mailed 10/16/2019, regarding the 35 USC 102(b) anticipation by Case USPN 3136530

See the parent application 15/688428, Office action mailed 10/16/2019, regarding the 35 USC 102(b) anticipation by Johnson USPN 888905 and/or 103(a) obviousness over Erwing USPN 6557831 in view of Johnson 888905

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                       
                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        
        	
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.